In a negligence action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Levine, J.), dated February 3, 1987, as denied that branch of their motion which was for an order directing the plaintiff to submit to a physical examination by the physician designated by the defendants. (The appeal from so much of the order as denied that branch of the defendant’s motion which was for a further examination before trial was previously dismissed by this court.)
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the defendants’ motion which was to direct the plaintiff to submit to a physical examination by a physician designated by the defendants is granted. The plaintiff shall submit to the examination, upon written notice of not less than 10 days, or at such time and place as the parties may agree.
The plaintiff failed to set forth a valid objection to the physician designated by the defendants to conduct a physical examination of the plaintiff (see, Turnbull v Moulton, 72 Misc 2d 293; cf., Munz v Peters, 57 Misc 2d 22).
Accordingly, it was error to deny that branch of the defendants’ motion which was for an order directing the plaintiff to submit to a physical examination by the physician designated by the defendants. Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.